PER CURIAM.
Steven P. Lawson appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion to reconsider its earlier order adopting the magistrate judge’s recommendation to dismiss his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no abuse of discretion. Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.1997). Accordingly, we affirm on the reasoning of the district court. See Lawson v. Spartanburg County Detention Facility, No. CA-02-3930-3-24BC (D.S.C. Nov. 12, 2004). Lawson’s motion to stay or remand this appeal is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED